Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-0106
                 Lower Tribunal Nos. 16-13042 SP, 20-85 AP
                            ________________


    Virtual Imaging Services, Inc., a/a/o Ywaidree Machin,
                                  Appellant,

                                     vs.

         State Farm Mutual Automobile Insurance Co.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Scott J. Edwards (Boca Raton), for appellant.

    Kirwan Spellacy Danner Watkins & Brownstein, P.A., and Scott E.
Danner (Fort Lauderdale); Birnbaum, Lippman & Gregoire, PLLC, and
Nancy W. Gregoire (Fort Lauderdale), for appellee.


Before HENDON, GORDO, and BOKOR, JJ.


     PER CURIAM.

     Affirmed.